Exhibit 10.7 LOAN AGREEMENT Party A:China INSOnline Corp. PartyB:Liu Lu （刘璐）(Identity Card no.：130203197805150323) Whereas Party A demand for operating cashflow and borrow a loan from Party B, both Party A and Party B agree the terms as below: 1.Loan amount: USD Twenty Five Thousand Three Hundred and Twenty-Two Only for settlement of NOBO list, printer and relevant expenses. 2.Loan interest:Annual rate at 3%, from the date of borrowing to repayment, both days inclusive.For interest calculation, there is 360 days per year.Loan interest is payable on the repayment of loan. 3.Repayment:Before June 30, 2011.If Party A could not repay in cash, Party B has right to request the same value of stock issued by Party A.Any delay repayment is subject to late charges of 0.1% per day. 4.This Agreement in duplicate and each party has one. Party A:Party B: China INSOnline Corp.Liu Lu （刘璐） /s/Wang Zhenyu/s/ Liu Lu December 20, 2010December 20, 2010
